DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed April 28, 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims
Claim Rejections - 35 USC § 112 – New Matter (New Rejection)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 29-33, 35-37 and 39-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recite the limitation “80,000 ppm”. This limitation does not appear to be disclosed by the originally filed specification or claims. 

Claim Rejections - 35 USC § 112 – Indefiniteness (New Rejection)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims are dependent on a cancelled claim. Therefore, it is not clear what limitations are encompassed by the claims. 



Claim Rejections - 35 USC § 102 – Anticipation (Maintained Rejection)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abelyan et al (US 2011/0091629). The rejection is maintained. 
Abelyan et al. disclose high purity rebaudioside D. During the purification process a composition is isolated comprising rebaudioside D and 0.01% rebaudioside E ((0.01%/100)*1,000,000= 100 ppm) (paragraph 0228).  This would meet the limitations of the instant claim. The products produced include rebaudioside D and may also include additional rebaudiosides such as rebaudioside E. Rebaudioside E is in different amounts in the filtrate (Example). 
Abelyan et al. anticipate the instant claims.  

Response to Arguments
The Examiner submits that the compositions of Abelyan et al. would still meet the limitation of a foodstuff product because it can be used in food. Therefore, the amended claims do not overcome the instant rejection. 


Claim Rejections - 35 USC § 103 – Obviousness (Maintained Rejection)
Claim 1 and 29-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dobberstein et al. (US 4,612,942).  The rejection is maintained. Claims 34 and 38 are cancelled.
Dobberstein et al. disclose flavor enhancing and modifying materials for oral hygiene compositions and medicinal compositions to improve or vary the sensory perceptions thereof (Abstract). The term "orally consumable composition" includes foodstuffs, medicinal compositions, smoking compositions, chewing compositions and oral hygiene compositions, including mouthwashes and toothpastes. The term "foodstuff" includes both solid and liquid ingestible materials which usually do, but need not, have a nutritional value and are intended for consumption by man or animal. Representative examples of foodstuff include coffee, teas, herbal teas, and beverages (both carbonated and non-carbonated). The term "medicinal composition" includes solids, gases and liquids which are ingestible materials having medicinal value, such as cough syrups, cough drops, medicinal sprays, vitamins and chewable medicinal tablets (col. 3, lines 32-49). Therefore, medicinal compositions would include a pharmaceutically acceptable excipient.   The materials are diterpene glycosides including Rebaudioside E (col. 4, lines 18-35, specifically line 31), which would include amorphous and crystalline (polymorph) particles. The amount of diterpene glycoside used ranges from 0.001 to 0.03 parts by weight of the composition (10 to 300 ppm, col. 4, lines 63-68).  The compositions comprise flavoring. In regard to instant claim 14, the Rebaudioside E would be a stereoisomer. Other diterpene glycosides include Rebaudioside D and the diterpene glycosides may be used in mixtures (Examples)
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  MPEP 2144.05 A.  Dobberstein et al. disclose a range from 10 ppm to 300 ppm, which overlaps the instantly recited range of 5 ppm to 100 ppm. Therefor the recited range is obvious over the range of Dobberstein et al. 
The sweetener used may be Rebaudioside E and therefore one of ordinary skill in the art would reasonably conclude that the purity of Rebaudioside E would range from 50 to 100%. When the product comprises Rebaudioside E, it would yield a product having a sweetness intensity equivalent to about 1% to about 4% (w/v-%), about 1% to about 6% (w/v-%) and about 1% to about 8% (w/v-%)  sucrose solutions. 
Generally, it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for same purpose, in order to form a third composition to be used for the very same purpose. The idea for combining them flows logically from their having been individually taught in the prior art. See MPEP 2144.06.  Therefore, it would have been obvious to one of ordinary skill in the art to have added Rebaudioside D to the compositions comprising Rebaudioside E not only because it is suggested by Dobberstein et al. but also because the idea for combining them flows logically from their having been individually taught in the prior art.

Response to Arguments
The Examiner submits that Dobberstein et al. suggest a composition comprising rebaudioside E and rebaudioside D because Dobberstein et al. suggest using the rebaudiosides in combination with one another. It is disclosed that the rebaudiosides may be used in combinations. Therefore, Dobberstein et al. suggest using the rebaudioside E and rebaudioside D in mixtures.   In regard to the Declaration, the claims are not commensurate in scope with the results because there are no amounts recited in regard Rebaudioside D nor any functional language that would distinguish the claims to a general teaching of the combination.  Although the claims recite the comparison to sucrose, this would appear to be attributed the Rebaudioside E alone. Therefore, the rejection is maintained. 

Response to Declaration by Daria Nalewajek
The Declaration discloses adding Rebaudioside D to compositions comprising Rebaudioside E. It is asserted that the addition of Rebaudioside D adds a spike in sweetness and prolonged sweetness to the compositions. The Examiner submits that it does appear that Rebaudioside D adds to the sweetness of Rebaudioside E. However, the claims do not recite this function or the amount of Rebaudioside D that would cause this spike. Therefore, the rejection is maintained. 

Conclusion
Claims 1, 29-33, 35-37 and 39-41 are rejected.
	No claims allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071.  The examiner can normally be reached on Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LEZAH ROBERTS/Primary Examiner, Art Unit 1612